        Case 1:21-mj-00014-GMH Document 22 Filed 03/31/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   :
                                           :
              v.                           :      Crim No. 21-mj-14
                                           :
ANTHIME JOSEPH GIONET,                     :
                                           :
                     Defendant.            :

                                          ORDER

       Upon consideration of Defendant's motion to modify conditions of release, which

requests removal of GPS monitoring and which the government does not oppose, it is hereby

       ORDERED, that Defendant's motion is GRANTED, it is further

       ORDERED that this Court's Order Setting Conditions of Release (ECF No. 13) is

modified to remove the requirement that Defendant participate in a GPS monitoring program.



       SO ORDERED.



Date: March 31, 2021
                                                                    Digitally signed by
                                                                    G. Michael Harvey
                                                                    Date: 2021.03.31
                                                                    18:41:07 -04'00'
                                                  HON. G. MICHAEL HARVEY
                                                  UNITED STATES MAGISTRATE JUDGE
